7 F.3d 224
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Barry Clinton JOHNSON, Petitioner-Appellant,v.WARDEN, Buckingham Correctional Center, Respondent-Appellee.
No. 92-6677.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 25, 1992.Decided:  September 21, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.
Barry Clinton Johnson, Appellant Pro Se.
Robert B. Condon, Assistant Attorney General, for Appellee.
E.D.Va.
DISMISSED.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:

OPINION

1
Barry Clinton Johnson appeals from the magistrate judge's order denying him relief in his civil suit.*  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate judge.  Johnson v. Warden, Buckingham Correctional Center, No. CA-91-702-3 (E.D. Va.  June 15, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The magistrate judge construed Johnson's claim as a claim pursuant to 42 U.S.C. § 1983 (1988);  however, we conclude that the claim is more appropriately reviewed under 28 U.S.C. § 2254 (1988) and proceeded accordingly